                  Case 19-12378-KBO               Doc 968       Filed 05/08/20         Page 1 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )     Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         )     Case No. 19-12378 (KBO)
                                                                   )
                                       Debtors.                    )     (Jointly Administered)
                                                                   )

                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
             TELEPHONIC SALE HEARING ON MAY 12, 2020 AT 1:00 P.M. (ET)2


     As provided in the Letter from the Court regarding Protocol for May 12, 2020 Hearing
     Presentation of Evidence [Docket No. 951], this hearing will be held by video and
     telephonically. Please review the letter for full details regarding hearing participation.

     All parties wishing to appear must do so telephonically by contacting COURTCALL,
     LLC at 866-582-6878.

     Additionally, all parties that will be arguing or testifying should also appear by video
     using the Zoom meeting information that will be provided by the Court. Any attorney
     desiring to participate by Zoom must notify the courtroom deputy, Ms. Marquietta
     Lopez, at marquietta_lopez@deb.uscourts.gov, by 10:00 a.m. (ET) on Monday, May
     11. The Court has requested that Zoom participation be limited, and that attorneys
     who do not anticipate addressing the Court or examining witnesses do not request
     Zoom participation.

     PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL
     BE MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.




1     The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.
2     Please note that the hearing will be held telephonically before the Honorable Karen B. Owens of the United
      States Bankruptcy Court for the District of Delaware. Any person who wishes to attend must contact
      COURTCALL, LLC at 866-582-6878 no later than 12:00 p.m. (ET) one business day prior to the hearing.
      Chambers must be contacted regarding any late requests for telephonic appearances.
                 Case 19-12378-KBO              Doc 968        Filed 05/08/20        Page 2 of 7




I.       MATTER GOING FORWARD

         1.       Sale Motion. Debtors’ Motion For Entry Of An Order (I) Authorizing The Debtors
                  To Perform Obligations Related To The Stalking Horse Bid, (II) Approving
                  Bidding Procedures With Respect To Substantially All Assets, (III) Approving
                  Contract Assumption And Assignment Procedures, (IV) Scheduling Bid Deadlines,
                  An Auction, And The Hearings And Objection Deadlines Related Thereto, And (V)
                  Approving The Form And Manner Of Notice Thereof [Date Filed: 10/23/19;
                  Docket No. 154].

                  Objection Deadline: May 7, 2020 at 4:00 p.m. (ET); extended to May 8, 2020 at
                                      4:00 p.m. for the Official Committee of Unsecured Creditors,
                                      the Zohar Lenders, and Ankura,3 in its capacity as the term
                                      loan agent only.

                  Deadline for Replies or Statements in Support of Sales: May 10, 2020 at 10:00 a.m.

                  Responses Received:

                           A.       Limited Objection of Express Scripts, Inc. to Debtors’ Notice of
                                    Contract Parties to Potentially Assume Executory Contract and
                                    Unexpired Leases [Date Filed: 1/3/20; Docket No. 529].

                           B.       Objection of Dassault Systemes Americas Corp. to Debtors’
                                    Potential Assumption and Assignment of License Agreements [Date
                                    Filed: 1/7/20; Docket No.542].

                           C.       Limited Objection to Proposed Assignment [Date Filed: 1/7/20;
                                    Docket No. 548]

                           D.       Oracle’s Rights Reservation Regarding Motion for Entry of An
                                    Order Authorizing the Sale of Substantially all Assets and
                                    Approving the Assumption and Assignment of Certain Executory
                                    Contracts and Leases ("Rights Reservation") [Date Filed: 3/18/20;
                                    Docket No. 769].

                           E.       Statement and Reservation of Toyota Motor Engineering &
                                    Manufacturing North America, Inc. in Connection with the Debtors’
                                    Proposed Sale Process [Date Filed: 1/7/20; Docket No. 547].

                           F.       Limited Objection and Reservation of Rights of Eastern Sintered
                                    Alloys, Inc to Supplemental Notice of Confidential Contract Parties

3    The Debtors’ agreement to extend Ankura’s deadline was predicated upon Ankura providing informal comments
     prior to a certain deadline. As of the filing of this Agenda, the Debtors have received no such comments, and the
     Debtors reserve all rights with respect to the timeliness of any response filed by Ankura.



                                                          2
Case 19-12378-KBO    Doc 968     Filed 05/08/20    Page 3 of 7




           to Potentially Assumed Executory Contracts and Unexpired Leases
           [Date Filed: 3/18/20; Docket No. 783].

      G.   Reservation of Rights of the Patriarch Parties with Regards to the
           Debtors Supplemental Notice to Confidential Contract Parties to
           Potentially Assumed Executory Contracts and Unexpired Leases
           [Date Filed: 3/20/20; Docket No. 789].

      H.   Objection of Pilkington North America, Inc. to Cure Costs and
           Proposed Assumption of Contract [Date Filed: 3/24/20; Docket No.
           809].

      I.   Objection and Reservation of Rights to Supplemental Notice to
           Confidential Contract Parties to Potentially Assumed Executory
           Contracts and Unexpired Leases [Date Filed: 3/31/20; Docket No.
           828].

      J.   Objection of C.H. Robinson Worldwide, Inc. to Proposed Cure
           Amount [Date Filed: 4/2/20; Docket No. 833].

      K.   Nissan Motor Acceptance Corporation’s Limited Objection and
           Reservation of Rights with Respect to Proposed Cure Amount Set
           Forth in the Supplemental Notice to Confidential Contract Parties to
           Potentially Assumed Executory Contracts and Unexpired Leases
           [Date Filed: 4/3/20; Docket No. 835].

      L.   Limited Objection and Reservation of Rights of Wald, LLC to
           Supplemental Notice of Confidential Contract Parties to Potentially
           Assumed Executory Contracts and Unexpired Leases [Date Filed:
           4/6/20; Docket No. 836].

      M.   Nissan Motor Acceptance Corporation’s Amended Limited
           Objection and Reservation of Rights with Respect to Proposed Cure
           Amount Set Forth in the Supplemental Notice to Confidential
           Contract Parties to Potentially Assumed Executory Contracts and
           Unexpired Leases [Date Filed: 4/6/20; Docket No. 837].

      N.   Dajaco Industries Inc.’s Objection to Proposed Cure Costs as Stated
           in the Supplemental Notice to Confidential Contract Parties to
           Potentially Assumed Executory Contracts and Unexpired Leases
           [Dated filed: 4/10/20; Docket No. 855]

      O.   Objection of Constellation NewEnergy, Inc. and Constellation
           NewEnergy Gas Division, LLC to the Supplemental Notice to
           Confidential Contract Parties to Potentially Assumed Executory
           Contracts and Unexpired Leases [Date filed: 4/13/20; Docket No.
           865]


                             3
Case 19-12378-KBO     Doc 968     Filed 05/08/20     Page 4 of 7




      P.     Objection of the Chubb Companies With Respect to the (I)
             Supplemental Notice to Confidential Contract Parties to Potentially
             Assumed Executory Contracts and Unexpired Leases, and (II) Sale
             Transaction [Date filed: 4/20/20; Docket No. 899]

      Q.     Protective Objection and Reservation of Rights of Toyota Motor
             Engineering & Manufacturing North America, Inc. in Connection
             With the Debtors’ Proposed Sale of North American Operations
             [Date Filed: 5/7/20; Docket No. 960].

      R.     Oracle’s Supplemental Rights Reservation Regarding Motion For
             Entry of an Order Authorizing the Sale of Substantially All Assets
             and Approving the Assumption and Assignment of Certain
             Executory Contracts and Leases [Date Filed: 5/7/20; Docket No.
             961].

      S.     Pension Benefit Guaranty Corporation’s Objection to the Debtors’
             Sale and Proposed Sale Orders [Date Filed: 5/7/20; Docket No.
             963].

      T.     Patriarch’s Limited Statement and Reservation of Rights Regarding
             the Hearing to Approve the Sales of Substantially All of the
             Debtors’ Assets [Date Filed: 5/7/20; Docket No. 965]

      U.     The United States Trustee’s Reservation of Right in Connection
             with Debtors’ Proposed Sale of Assets [Date Filed: 5/7/20; Docket
             No. 966]

Related Documents:

      A.     Notice of Debtors’ Motion for Approval of Bidding Procedures
             [Date Filed: 11/8/19; Docket No. 273].

      B.     Declaration of Richard W. Morgner in Support of the Debtors’
             Bidding Procedures Motion [Date Filed: 11/14/19; Docket No. 304].

      C.     Debtors’ Statement Regarding Motions Set for Hearing on
             November 18, 2019 [Date Filed: 11/15/19; Docket No. 319].

      D.     Certification of Counsel Regarding Debtors’ Motion for Entry of an
             Order (I) Approving the Debtors to Perform Obligations Related to
             the Stalking Horse Bid, (II) Approving Bidding Procedures With
             Respect to Substantially All Assets, (III) Approving Contract
             Assumption and Assignment Procedures, (IV) Scheduling Bid
             Deadlines, An Auction, and the Hearings and Objection Deadlines



                              4
Case 19-12378-KBO    Doc 968     Filed 05/08/20     Page 5 of 7




           Related Thereto, and (V) Approving the Form and Manner of Notice
           Thereof [Date Filed: 11/18/19; Docket No. 328].

      E.   Order (I) Approving Bidding Procedures With Respect to
           Substantially All Assets, (II) Approving Contract Assumption and
           Assignment Procedures, (III) Scheduling Bid Deadlines, An
           Auction, and the Hearings and Objection Deadlines Related
           Thereto, and (IV) Approving the Form and Manner of Notice
           Thereof [Date Filed: 11/19/19; Docket No. 339].

      F.   Final Order (I) Authorizing the Debtors to Obtain Postpetition
           Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III)
           Granting Liens and Providing Superpriority Administrative
           Expense Status, (IV) Granting Adequate Protection to the
           Prepetition Lenders, and (V) Modifying the Automatic Stay [Date
           Filed: 11/19/19; Docket No. 340].

      G.   Affidavit of Publication [Date Filed: 12/3/19; Docket No. 398].

      H.   Notice to Contract Parties to Potentially Assumed Executory
           Contracts and Unexpired Leases [Date Filed: 12/10/19; Docket No.
           407].

      I.   Agreed Order Extending Sale, Plan and Challenge Timelines [Date
           Filed: 1/2/20; Docket No. 514].

      J.   Certification of Counsel Regarding Amended Agreed Order
           Extending Sale Timelines [Date Filed: 2/27/20; Docket No. 715].

      K.   Amended Agreed Order Extending Sale Timelines [Date Filed:
           2/28/20; Docket No. 722].

      L.   Notice of Filing of Proposed Form of Order (I) Approving the
           Successful Bidder's Asset Purchase Agreement, (II) Authorizing the
           Sale of Substantially All of the Debtors’ Assets Free and Clear of
           Liens, Claims, Encumbrances, and Interests, and (III) Authorizing
           the Assumption and Assignment of Certain Executory Contracts and
           Unexpired Leases [Date Filed: 3/2/20; Docket No. 737].

      M.   Notice to Contract Parties to Potentially Assumed Executory
           Contracts and Unexpired Leases [Date Filed: 3/6/20; Docket No.
           748].

      N.   [SEALED] Notice to Contract Parties to Potentially Assumed
           Executory Contracts and Unexpired Leases [Date Filed: 3/6/20;
           Docket No. 746].



                             5
Case 19-12378-KBO          Doc 968      Filed 05/08/20       Page 6 of 7




          O.     Notice of Adjournment of Debtors’ Disclosure Statement Motion
                 and Sale Hearing [Date Filed: 3/18/20; Docket No. 772].

          P.     Notice of Adjournment of Debtors’ Disclosure Statement Motion
                 and Sale Hearing [Date Filed: 3/30/20; Docket No. 821].

          Q.     Notice of Debtors’ Entry Into Stock and Asset Purchase Agreement
                 for Sale of Debtors’ European Business [Date Filed: 4/17/20;
                 Docket No. 894]

          R.     Notice of Debtors’ Entry Into Stock and Asset Purchase Agreement
                 for Sale of Debtors’ North American Business [Date Filed: 4/30/20;
                 Docket No. 931].

          S.     Notice of (I) Cancellation of Auction and (II) Filing of Proposed
                 Sale Orders [Date Filed: 5/2/20; Docket No. 940].

          T.     Certification of Counsel Regarding Proposed Order Granting
                 Debtors’ Motion for Entry of an Order Setting a Revised Sale
                 Schedule [Date Filed: 5/4/20; Docket No. 945].

          U.     Notice of Notice of Hearing to Approve the Sales of Substantially
                 All of the Debtors’ Assets [Date Filed: 5/5/20; Docket No. 949].

          V.     Order Setting a Revised Sale Schedule [Date Filed: 5/5/20; Docket
                 No. 950].

          W.     Notice of Filing of Schedules to the Purchase Agreements [Date
                 Filed: 5/7/20; Docket No. 954].

Status:          This matter is going forward with respect to the approval of the
                 purchase agreements filed at Docket Nos. 894 and 931. The Debtors
                 intend to call live witnesses at the hearing on this matter. Objections
                 to assumption and assignment, including with respect to cure
                 amounts are adjourned to a date to be determined.




               Remainder of page intentionally left blank.




                                    6
           Case 19-12378-KBO   Doc 968    Filed 05/08/20   Page 7 of 7




Dated: May 8, 2020              BAYARD, P.A.
       Wilmington, Delaware
                                /s/ Daniel N. Brogan
                                Erin R. Fay (No. 5268)
                                Daniel N. Brogan (No. 5723)
                                600 N. King Street, Suite 400
                                Wilmington, Delaware 19801
                                Telephone: (302) 655-5000
                                Facsimile: (302) 658-6395
                                E-mail:     efay@bayardlaw.com
                                            dbrogan@bayardlaw.com
                                - and -
                                James H.M. Sprayregen, P.C.
                                Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                Gregory F. Pesce (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone:     (312) 862-2000
                                Facsimile:     (312) 862-2200
                                Email:         jsprayregen@kirkland.com
                                               rbennett@kirkland.com
                                               gregory.pesce@kirkland.com
                                - and -
                                Christopher Marcus, P.C. (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900
                                Email:        cmarcus@kirkland.com

                                Co-Counsel to the Debtors and Debtors in Possession




                                      7
